DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' Response to Office Action, received 10-28-2020, is acknowledged.  Claims 34, 42-44, 49-52, 54, and 57 have been amended.  Claims 47, 48, 53, 55, and 56 have been canceled.
Claims 34, 41-46, 49-52, 54, and 57 are pending and under consideration.
Rejections Withdrawn or Moot
The rejection of claim 47 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, being of improper dependent form, is moot in light of the cancelation of the claim.
The rejection of claim 48 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, being of improper dependent form, is moot in light of the cancelation of the claim.
The rejection of claims 47, 48, 55, and 56 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for "biocompatible", is moot in light of the cancelation of the claims.
The rejection of claim 53 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for "hemocompatible", is moot in light of the cancelation of the claims.
The rejection of claim 34 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for an opening parenthesis, but no closing parenthesis, is withdrawn in light of the claim amendment.
The rejection of claim 41 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, insufficient antecedent basis for the limitation "the polymer system" in line 1, is withdrawn in light of the amendment of claim 34 from which claim 41 depends.
The rejection of claim 42 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for "about", is withdrawn in light of the claim amendment.
The rejection of claim 43 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for "about", is withdrawn in light of the claim amendment.
The rejection of claim 45 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, insufficient antecedent basis for the limitation "the polymer system" in line 1, is withdrawn in light of the amendment of claim 34 from which claim 45 depends.
The rejection of claim 46 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, insufficient antecedent basis for the limitation "the polymer system" in line 1, is withdrawn in light of the amendment of claim 34 from which claim 46 depends.
The rejection of claim 47 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, insufficient antecedent basis for the limitation "said polymer" in line 1, is moot in light of the cancelation of the claim.
The rejection of claim 48 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, insufficient antecedent basis for the limitation "the polymer" in line 1, is moot in light of the cancelation of the claim.
The rejection of claim 49 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, insufficient antecedent basis for the limitation "the polymer system" in line 1, is withdrawn in light of the amendment of the claim.
The rejection of claim 50 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, insufficient antecedent basis for the limitation "the polymer" in line 1, is withdrawn in light of the amendment of claim 34 from which claim 50 depends.
The rejection of claim 51 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, insufficient antecedent basis for the limitation "the polymer" in line 1, is withdrawn in light of the amendment of claim 34 from which claim 51 depends.
The rejection of claim 52 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, insufficient antecedent basis for the limitation "said polymer" in line 1, is withdrawn in light of the claim amendment.
The rejection of claim 53 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, insufficient antecedent basis for the limitation "the polymer" in line 1, is moot in light of the cancelation of the claim.
The rejection of claim 55 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, insufficient antecedent basis for the limitation "the polymer" in line 1, is moot in light of the cancelation of the claim.
The rejection of claims 55, and 56 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for "subsequently modified to be biocompatible", is moot in light of the cancelation of the claims.
The rejection of claim 55 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, being of improper dependent form, is moot in light of the cancelation of the claim.
The rejection of claim 56 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, being of improper dependent form, is moot in light of the cancelation of the claim.
The rejection of claims 34, 41-46, 49-52, 54, and 57 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for "biocompatible", is withdrawn in light of the claim amendments.


Rejections Maintained
The rejection of claim 54 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, being of improper dependent form, is maintained.
	While the claim has been amended to delete "agent used to imbue biocompatibility", the new amendment continues to render 54 as being of improper dependent form.
	As newly amended, claim 54 is now the method of claim 34 wherein the polymer system comprises either (i) heparin or (ii) a heparin mimicking polymer.
	Because claim 34 does not recite heparin or a heparin mimicking polymer, claim 54 does not properly depend from claim 34.
	It is suggested that claim 54 be amended to "The method of claim 34 wherein the polymer system further comprises either (i) heparin or (ii) a heparin mimicking polymer".

Conclusion
Claim 54 is not allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Rodney P. Swartz, Ph.D., Art Unit 1645, whose telephone number is (571) 272-0865. The examiner can normally be reached on Monday-Thursday from 7:30 AM to 6:00 PM EST.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the Examiner by telephone are unsuccessful, please contact the Examiner's Supervisor, Gary Nickol, at (571)272-0835.
	The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Rodney P Swartz, Ph.D./Primary Examiner, Art Unit 1645                                                                                                                                                                                                        February 15, 2021